DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 18 (“one or more attachments of the plurality of attachments coupled to a first side of the surface extending in the media transport path direction are spaced differently from one or more attachments of the plurality of attachments coupled to a second side of the surface opposing the first side relative to respective edges of the surface”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation of claim 18 does not have proper antecedent basis in the Specification.  Paragraphs 0015-0017 and FIG. 1d teach the plurality of attachments (110a-c, 112a-c) has a spacing in the first dimension 102.  The Specification does not teach “one or more attachments of the plurality of attachments coupled to a first side of the surface extending in the media transport path direction are spaced differently from one or more attachments of the plurality of attachments coupled to a second side of the surface opposing the first side relative to respective edges of the surface”. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “a surface have a first dimension and a second dimension”.  The term “have” should be amended to –having—to correct grammatical issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “one or more attachments of the plurality of attachments coupled to a first side of the surface extending in the media transport path direction are spaced differently from one or more attachments of the plurality of attachments coupled to a second side of the surface opposing the first side relative to respective edges of the surface”.  The limitation is not describe in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  Notably, [0017] teaches the plurality of attachments are spaced along the long edges (106a, 106b), which is along the first dimension 102 ([0015]).  There is no teaching of the spacing of the attachments in the second dimension 104.  Thus, it does not appear that Applicant had possession of the claimed invention of claim 18.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (US Publication 20150165791 A1; hereinafter Yoshino)
With regards to claim 1, Yoshino discloses a platen (54), the platen having a first dimension (X axis direction) and a second dimension (Y axis direction) extending in a media transport path direction (FIG. 2-3), the first dimension being perpendicular to the second dimension (FIG. 1-3), and having two opposing long edges along the first dimension (X axis direction, FIG. 3) and two opposing short edges along the second dimension (edges along the Y-axis; FIG. 3), wherein: 
the platen (54) has a higher stiffness in the direction of the second dimension (Y axis direction) than in the direction of the first dimension (X axis direction; [0070-0071]); and 
each of the two opposing long edges has a plurality of biased attachments (76) spaced therealong to bias the platen towards a structural support ([0069]).
With regards to claim 14, Yoshino discloses a printer assembly comprising: the platen (54) of claim 1; and a lock (80) to lock the platen into a fixed position in a printer ([0069]).
With regards to claim 15, Yoshino discloses a printer comprising the platen (54) of claim 1 (FIG. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchis Estruch et al. (US Publication 2017/0239959; hereinafter Sanchis Estruch) in view of Martin et al. (US Publication 2017/0320338; hereinafter Martin).
With regards to claim 1, Sanchis Estruch teaches a platen (10), the platen having a first dimension (longitudinal dimension) and a second dimension (transverse dimension; FIG. 1) extending in a media transport path direction(it is noted that the media transport path is a part of a printer in which the platen is usable with.  Since the claim is not directed to a printer, limitations regarding the printer does not further distinguish the claimed structure from the structure of the prior art.) , the first dimension being perpendicular to the second dimension (FIG. 1), and having two opposing long edges along the first dimension (edges along the longitudinal dimension; FIG. 1) and two opposing short edges along the second dimension (edges along the transverse dimension; FIG. 1), wherein: 
the platen (10) has a higher stiffness in the direction of the second dimension than in the direction of the first dimension ([0014]); and 
each of the two opposing long edges has multi-point contact reference to mount the platen on a structural support (platen support structure; [0015]).
However, Sanchis Estruch is silent (italicized portion is features not taught) regarding each of the two opposing long edges has a plurality of biased attachments spaced therealong to bias the platen towards a structural support.
Martin teaches each of the two opposing long edges has a plurality of biased attachments (including 40; [0031-0032]) spaced therealong to bias (via 78) the platen (24A) towards a structural support (42, 44; FIG. 13-18; [0031-0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the attachments (and its complementary features) as taught by Martin to attach the platen of Sanchis Estruch with reasonable expectation of keeping the platen flat during printing ([0015]; Martin).
	With regards to claim 2, Sanchis Estruch, as combined with Martin, teaches the platen of claim 1, wherein the plurality of biased attachments of each of the two opposing long edges are to bias the platen (10; Sanchis Estruch) towards a structural support to form a flat platen surface against the structural support ([0034]; Martin).
With regards to claim 3, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen  of claim 1, wherein the platen (10) is made of an elastic material (“plastic material, such as polycarbonate (PC) or PPO; [0012]).
With regards to claim 4, Sanchis Estruch, as combined with Martin, teaches (citations to Martin unless specified otherwise) the platen of claim 1, wherein each of the plurality of biased attachments comprise: a hook (38) attaching portion to attach to the platen in a printer ([0031-0032]); and; a spring biasing portion (78) to bias the platen towards the structural support (0034]).
With regards to claim 5, Sanchis Estruch, as combined with Martin, teaches (citations to Martin unless specified otherwise) the platen of claim 1, wherein each of the plurality of biased attachments comprise: an attaching member portion (40) integrally formed with the platen (FIG. 13-14); and a biasing portion (78) to operate with the attaching member portion to bias the platen towards the structural support ([0034]).
With regards to claim 6, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 1, wherein the platen comprises a number of ribs (12) extending along the second dimension (transverse dimension; FIG. 1).
With regards to claim 7, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 6, wherein the number of ribs (12) are formed from platen material ([0012]), the ribs providing an increased thickness of platen material perpendicular to the first and second dimensions compared to the platen thickness without a rib (see areas with ribs 12 in the vertical direction; [0012]; FIG. 1).
With regards to claim 8, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 6, wherein the number of ribs (12) are formed from strips of stiffening material fixed to or within the platen ([0012]).
With regards to claim 9, Sanchis Estruch, as combined with Martin, teaches the platen of claim 1.  However, Sanchis, as combined with Martin, is silent regarding wherein one or more of the plurality of biased attachments spaced along a first long edge of the long edges of the platen are located closer to the first long edge than one or more of the plurality of biased attachments along a second opposing long edge of the long edges of the platen are located from the second opposing long edge.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply rearrange the attaching members (including relocating the attaching members from the edge as claimed) as taught by Sanchis Estruch, as combined with Martin, with reasonable expectation of performing as originally intended.
With regards to claim 10, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 1, wherein the stiffness along the second dimension is at least five times greater than the stiffness along the first dimension (“about 100 time to 500 times”; [0014]).
With regards to claim 11, Sanchis Estruch, as combined with Martin, teaches the platen of claim 1.  
However, Sanchis Estruch, as combined with Martin, is silent regarding wherein the stiffness along the first dimension is less than 48Nm2.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Sanchis Estruch, as combined with Martin, teaches a general condition of the stiffness and finding the optimum range of stiffness would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum range of stiffness of the platen along the first dimension of Sanchis Estruch, as combined with Martin, with reasonable expectation of providing a stiffness of the platen for printing as originally intended.
With regards to claim 12, Sanchis Estruch, as combined with Martin, teaches the platen of claim 1.  
However, Sanchis Estruch, as combined with Martin, is silent regarding wherein the stiffness along the second dimension is at least 240Nm2.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Sanchis Estruch, as combined with Martin, teaches a general condition of the stiffness and finding the optimum range of stiffness would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum range of stiffness of the platen along the second dimension of Sanchis Estruch, as combined with Martin, with reasonable expectation of providing a stiffness of the platen for printing as originally intended.
With regards to claim 13, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) a platen assembly comprising a plurality of platens according to claim 1, the plurality of platens arranged, with a short edge (14) of a first of the plurality of platens abutting a short edge of a further of the plurality of the plurality of platens, along the first dimension ([0013]).
With regards to claim 16, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 1, wherein the first dimension extends in a carriage direction (it is noted that the carriage direction is a part of a printer in which the platen is usable with.  Since the claim is not directed to a printer, limitations regarding the printer does not further distinguish the claimed structure from the structure of the prior art).
With regards to claim 17, Sanchis Estruch teaches a platen, comprising:
a surface have (see Claim Objections, above) a first dimension (longitudinal dimension) and a second dimension (transverse dimension; FIG. 1; [0011]); and
a plurality of multi-point contacts (multi-point contact references; [0025]) to apply a force to flatten the surface relative to a support structure ([0015]), wherein the number of multi-point contacts are coupled along the media transport path direction of the surface and wherein the second dimension corresponds to a media transport path direction (one contact reference on the upstream end along the first edge along the first dimension and one contact reference on the upstream end along the second edge along the first dimension as in FIG. 7; it is additionally noted that the media transport path is a part of a printer in which the claimed platen is usable with.  Since the claim is not directed to a printer, limitations regarding the printer does not further distinguish the claimed structure from the structure of the prior art.).
However, Sanchis Estruch is silent (italicized portion is features not taught) regarding the plurality of multi-point contacts being a plurality of attachments.
Martin teaches a plurality of attachments (including 40; [0031-0032]) spaced therealong to bias (via 78) the platen (24A) towards a structural support (42, 44; FIG. 13-18; [0031-0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the attachments (and its complementary features) as taught by Martin to attach the platen of Sanchis Estruch with reasonable expectation of keeping the platen flat during printing ([0015]; Martin).
With regards to claim 18, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 17.  
However, Sanchis Estruch is silent regarding wherein: one or more attachments of the plurality of attachments coupled to a first side of the surface extending in the media transport path direction are spaced differently from one or more attachments of the plurality of attachments coupled to a second side of the surface opposing the first side relative to respective edges of the surface.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the attachments such that the spacing are different would yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the plurality of attachments as taught by Sanchis Estruch, as modified by Martin, with reasonable expectation of maintaining attachment to the support member as originally intended.
With regards to claim 19, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 17, wherein: the surface has a first stiffness in a direction of the first dimension (longitudinal dimension), and the surface has a second stiffness in a direction of the second dimension (transverse dimension) different from the second stiffness ([0014]).
With regards to claim 20, Sanchis Estruch, as combined with Martin, teaches (citations to Sanchis Estruch unless specified otherwise) the platen of claim 19, wherein the second stiffness is greater than the first stiffness ([0014]).

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 6-8, Applicant argues that Estruch is silent regarding the teaching of the amended claim 1.
The Examiner respectfully disagrees with Applicant’s argument because Sanchis Estruch does teach the claimed invention.  It is noted that limitations regarding the media transport path is a part of a printer in which the platen is usable with.  Since the claim is not directed to a printer, limitations regarding the printer does not further distinguish the claimed structure from the structure of the prior art.  Because the claim is directed to the platen, Sanchis Estruch, as combined with Martin, is considered to teach the totality of the structure of the platen regardless of direction and/or how it is being used in a printer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853